Citation Nr: 0946680	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-27 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from August 1989 until August 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.

In August 2007 the Veteran requested a hearing before a 
Veterans Law Judge sitting at the RO, which was conducted in 
May 2009 by the undersigned.  A transcript of the hearing has 
been associated with the claim file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board finds that the appellant should be afforded 
a VA examination in connection with his claim.

Permanent and total disability may be assigned where there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by schedule.   
Total ratings are authorized for any disability or 
combinations of disabilities for which the Schedule of Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the Veteran has asserted that he is entitled to 
a permanent and total disability rating because his service-
connected PTSD prevents him from securing or maintaining 
gainful employment.  The Veteran is currently service-
connected for PTSD (claimed as memory loss, sleeplessness, 
nightmares) evaluated at 30 percent effective May 2004 and 
evaluated at 100 percent effective January 2005.  VA 
examinations were conducted in September 2004, March 2005 and 
April 2006.  All examinations consistently indicated 
depression, anxiety, nightmares and impairment of social and 
occupational functioning.  Additionally, in August 2007 a 
staff psychiatrist at the Memphis VAMC indicated that the 
Veteran had not worked in 2 years and stated his belief that 
the Veteran was chronically disabled and not able to work.  
However, no further rationale was given for this opinion, and 
although the psychiatrist described the Veteran as 
"chronically disabled," he did not comment as to whether 
the severity of impairment was reasonably certain to continue 
in the foreseeable future, which is a necessary criterion in 
establishing entitlement to the benefit sought on appeal.

Therefore, the Board finds a remand is necessary in order to 
obtain a medical opinion as to whether the Veteran is 
unemployable and, if so, whether his unemployability is due 
solely to his service-connected disability, particularly his 
service-connected PTSD.



Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the claims file and offer an opinion as to 
whether it is at least likely as not that 
a reasonable person under the same or 
similar circumstances would be able to 
maintain substantially gainful employment 
due to the manifestations of service-
connected PTSD exhibited by the Veteran.  
Additionally, the examiner should offer an 
opinion as to the Veteran's current level 
of impairment and whether it is reasonably 
certain to remain at this level of 
impairment in the foreseeable future.  If 
the examiner finds that the impairment is 
likely to improve then he should indicate 
why.  Any opinion should be accompanied by 
a clear rationale consistent with the 
evidence of record.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative.  The claims 
folder must be reviewed in conjunction 
with this request.

2.  After completing the requested 
development, again review the record and 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case (SSOC).  An 
appropriate time should be given for them 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


